[J-12-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,              :   No. 40 MAP 2017
                                               :
                      Appellee                 :   Appeal from the Order of the Superior
                                               :   Court at No. 296 MDA 2016 dated
                                               :   December 05, 2016, Reconsideration
               v.                              :   denied February 9, 2017, Affirming the
                                               :   Judgment of Sentence of the Court of
                                               :   Common Pleas of Cumberland
    ASHLEY LAUREN WILMER,                      :   County, Criminal Division, at No. CP-
                                               :   21-CR-0003487-2013, dated February
                      Appellant                :   16, 2016
                                               :
                                               :   ARGUED: May 15, 2018


                                        OPINION


JUSTICE DONOHUE                                         DECIDED: September 21, 2018

        Absent a recognized exception, under the Fourth Amendment to the United States

Constitution1 it is axiomatic that a law enforcement officer may not make a warrantless

entry into a private dwelling. One such exception to the warrant requirement is the

“emergency aid exception,” which this Court has characterized as belonging to a broader

group of exceptions justified by the “community caretaking doctrine.” Commonwealth v.

Livingstone, 174 A.3d 609, 627 (Pa. 2017).         Pursuant to the community caretaking

doctrine, certain warrantless actions of police officers do not offend constitutional


1 Wilmer has also cited to Article I, Section 8 of the Pennsylvania Constitution in support
of her suppression claim. She does not, however, contend that Article I, Section 8
provides any more extensive protections than does the Fourth Amendment, and thus we
need not address whether they are coextensive in the present context.
principles because they are motivated by a “desire to render aid or assistance, rather than

the investigation of criminal activity.” Id. at 627. In this discretionary appeal, we consider

whether a police officer who properly entered a residence to render emergency aid could,

after the emergency had passed, thereafter reenter the dwelling to perform administrative

tasks in follow-up to the emergency entrance. For the following reasons, we conclude

that the emergency aid exception did not permit reentry after the emergency had

dissipated

       On October 27, 2013, while on foot patrol in Shippensburg, Pennsylvania,

Pennsylvania State Troopers Smolleck and Shoap (the “Troopers”) observed a number

of people on the roof of a sorority house’s porch. N.T., 7/6/2015, at 7. One of these

people, a young man, appeared to be visibly intoxicated and unsteadily stumbling around

on the roof. Id. at 8. The Troopers feared that this individual would fall off the roof and

injure himself, and so they approached the front door and sought permission to enter, but

the occupants refused their requests. Id. at 8-10. Trooper Shoap tried, unsuccessfully,

to kick the door open, and those inside laughed at his inability to do so. Id. at 10. He

then kicked through the window next to the door and reached in and unlocked it. Id. at

11. The Troopers called fire, EMS, and the Shippensburg Borough Police to the scene

to assist in the matter. Id. at 9. To gain access to the roof on the second floor, the

Troopers removed an air conditioning unit from a window, potentially damaging it. Id. at

11. By the time the Troopers gained access to the roof, the young man had fallen and

was being treated by first responders on the ground. Id. at 12.




                                       [J-12-2018] - 2
        As the Troopers exited the house, Trooper Smolleck saw a bag of marijuana and

a marijuana grinder on a coffee table, which he seized and took to his patrol vehicle.2 Id.

at 11. Trooper Smolleck testified that he then reentered the sorority house to obtain

information to complete a report that he intended to file regarding the broken window and

air conditioner. Id. at 13. Upon reentry, he knocked on a closed bedroom door. Id. at

14. The door opened, and Appellant Ashley Wilmer (“Wilmer”) raised her hand when

Trooper Smolleck asked the six young women inside if any of them were residents of the

house. Id. at 14. While Wilmer was providing Trooper Smolleck with her name and other

requested information, he observed a glass marijuana bong and a pipe sitting in plain

view on a nightstand next to Wilmer. Id. at 15. Wilmer admitted that the items belonged

to her and she was subsequently charged with one count of possession of drug

paraphernalia, 35 P.S. § 780-113(a)(32).

        On May 15, 2015, Wilmer filed a motion to suppress the evidence, challenging the

lawfulness of the Troopers’ initial entry and Trooper Smolleck’s reentry into the sorority

house without consent, a warrant, or probable cause and exigent circumstances.

Following the hearing, the trial court denied Wilmer’s motion to suppress. N.T., 7/6/2015,

at 35. In its subsequent written opinion pursuant to Rule 1925(a) of the Pennsylvania

Rules of Appellate Procedure, the trial court concluded that the Troopers’ original entry

was justified by their “good faith belief that the young man was in imminent danger of

injury or death[,]” and that Trooper Smolleck’s reentry into the home was justified by “the

exigent circumstances that gave rise to the original entry.” Trial Court Opinion, 4/19/2016,

at 4. The trial court further reasoned that because the damage was caused in the course



2   No charges resulted from the seizure of these items.

                                      [J-12-2018] - 3
of the initial entry, a second entry was needed “to establish the identity of the residents of

the house to file an incident report.” Id. Because Trooper Smolleck was lawfully present

in the residence when he observed the drug paraphernalia in plain view, the trial court

determined that the evidence was not subject to suppression. Id. On February 16, 2016,

Wilmer’s case proceeded to a stipulated nonjury trial, at which the trial court found Wilmer

guilty and sentenced her to pay the costs of prosecution and a fifty dollar fine.

       On appeal to the Superior Court, Wilmer again challenged the legality of both the

Troopers’ initial entry and Trooper Smolleck’s reentry into the house. Concerning the

initial entry, Wilmer asserted “there was no evidence that the [intoxicated] individual

actually needed emergency aid or that he requested assistance from the Troopers.”

Commonwealth v. Wilmer, 296 MDA 2016 at 4-5 (Pa. Super. Dec. 5, 2016) (unpublished

memorandum). The Superior Court rejected this argument, stating that “police will be

excused from compliance with the warrant and probable cause requirements of the Fourth

Amendment … when the police reasonably believe that someone within a residence is in

need of immediate aid.” Id. at 5-6 (citing Commonwealth v. Potts, 73 A.3d 1275, 1280-

81 (Pa. Super. 2013)).      The panel concluded that “[i]n light of the totality of the

circumstances, [the initial] police entry to the sorority house was reasonable under the

circumstances.” Id. at 8.

       With respect to Trooper Smolleck’s reentry of the sorority house, the Superior

Court affirmed the trial court’s denial of suppression on the grounds that it was “entirely

reasonable” for Trooper Smolleck to reenter to obtain information for his incident report

and because Trooper Smolleck’s reentry was “merely part of one continuous episode,

initially justified by exigent circumstances.” Id. at 10. The Superior Court explained that




                                       [J-12-2018] - 4
“when police are properly authorized to enter a dwelling under the exigent circumstances

doctrine,3 they are also authorized to return to complete the necessary paperwork

required by the emergency situation that allowed them to enter the building in the first

place.” Id. The Superior Court further stated that “there is no … rule that prohibits an

officer, legitimately on the premises, from returning to the residence to perform the police

functions which are then immediately justified and required.”        Id.   Finally, the court

observed that as to the reentry, “[t]here was no unwarranted delay in time, nor was there

any purposeful search,” but rather, “[t]he items taken into the custody of police were in

plain view as the trooper completed his report.” Id.

       We granted allowance of appeal solely to consider the legality of Trooper

Smolleck’s reentry into the residence4 after the emergency that supported the Troopers’

initial entry had dissipated. Our review of an order denying a motion to suppress is limited:

              We may consider only the Commonwealth’s evidence and so
              much of the evidence for the defense as remains
              uncontradicted when read in the context of the record as a
              whole. Where the record supports the factual findings of the
              trial court, we are bound by those facts and may reverse only
              if the legal conclusions drawn therefrom are in error.

Commonwealth v. Russo, 934 A.2d 1199, 1203 (Pa. 2007) (citations omitted). As an

appellate court, we are not bound by the suppression court's conclusions of law; rather,




3  In this instance, the Superior Court conflated the exigent circumstances exception,
pursuant to which the police are searching for and/or attempting to preserve evidence,
with the emergency aid doctrine, pursuant to which the police, as part of their community
caretaking function, assist an occupant of a private dwelling who is in need of immediate
assistance. See Livingstone, 174 A.3d at 627 n.12.
4  In her petition for allowance of appeal, Wilmer sought review of both the Troopers’
original entry into the sorority house and Trooper Smolleck’s subsequent reentry. This
Court limited its grant of allocatur to the issue of Trooper Smolleck’s reentry.

                                      [J-12-2018] - 5
when reviewing questions of law, our standard of review is de novo and our scope of

review is plenary. Id.

       The Fourth Amendment provides:

              The right of the people to be secure in their persons, houses,
              papers, and effects, against unreasonable search and
              seizures, shall not be violated, and no Warrants shall issue,
              but upon probable cause, supported by Oath or affirmation,
              and particularly describing the place to be searched, and the
              persons or things to be seized.

U.S. Const. amend. IV.

       Under the Fourth Amendment, “searches and seizures without a warrant are

presumptively unreasonable,” subject only to specifically established exceptions. Katz v.

United States, 389 U.S. 347, 357 (1967); Birchfield v. North Dakota, –– U.S. ––, 136 S. Ct.
2160, 2173 (2016); Arizona v. Hicks, 480 U.S. 321, 327 (1987); Commonwealth v.

Roland, 637 A.2d 269, 270 (Pa. 1994). These exceptions include, inter alia, exigent

circumstances,5 the “plain view” exception,6 searches incident to arrest,7 consent




5 See Kentucky v. King, 563 U.S. 452, 462 (2011) (“Where, as here, the police did not
create the exigency by engaging or threatening to engage in conduct that violates the
Fourth Amendment, warrantless entry to prevent the destruction of evidence is
reasonable and thus allowed.”).
6  See Horton v. California, 496 U.S. 128, 136 (1990) (“It is ... an essential predicate to
any valid warrantless seizure of incriminating evidence that the officer did not violate the
Fourth Amendment in arriving at the place from which the evidence could be plainly
viewed.”).
7  See United States v. Robinson, 414 U.S. 218, 226 (1973) (“‘When an arrest is made, it
is reasonable for the arresting officer to search the person arrested in order to remove
any weapons that the latter might seek to use in order to resist arrest or effect his
escape. … In addition, it is entirely reasonable for the arresting officer to search for and
seize any evidence on the arrestee's person in order to prevent its concealment or
destruction.”).



                                      [J-12-2018] - 6
searches,8 and automobile searches.9 A police officer may also briefly detain a person

without a warrant or probable cause, so long as the officer possesses a reasonable

suspicion that the individual is or is about to be engaged in criminal activity. United States

v. Cortez, 449 U.S. 411 (1981); Terry v. Ohio, 392 U.S. 1 (1968).

       While the foregoing examples of exceptions to the warrant requirement were

developed to address circumstances arising in the context of law enforcement, courts

have recognized that law enforcement officers legitimately perform community caretaking

activities that also necessitate exceptions to the warrant requirement. The “community

caretaking doctrine” has its roots in Cady v. Dombrowski, 413 U.S. 433 (1973), wherein

the United States Supreme Court recognized that, in addition to law enforcement, police

legitimately perform community caretaking functions. Id. at 441. Cady involved an

inventory search of a disabled automobile in a police officer’s attempt to locate a gun so

as to “protect the public from the possibility that a revolver would fall into untrained or

perhaps malicious hands.” Id. at 443. The Court described the police officer’s actions as

“community caretaking functions, totally divorced from the detection, investigation, or

acquisition of evidence relating to the violation of a criminal statute.” Id. at 441.

       In our recent decision in Livingstone, this Court observed that the community

caretaking doctrine encompasses three specific exceptions to the Fourth Amendment’s



8 See Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (“[O]ne of the specifically
established exceptions to the requirements of both a warrant and probable cause is a
search that is conducted pursuant to consent.”).
9 See California v. Carney, 471 U.S. 386 (1985) (stating that the automobile exception
applies “[w]hen a vehicle is being used on the highways, or if it is readily capable of such
use and is found stationary in a place not regularly used for residential purposes-
temporary or otherwise… .”).



                                       [J-12-2018] - 7
warrant       requirement:      the   public    servant    exception,10    the   automotive

impoundment/inventory exception,11 and the emergency aid exception. Livingstone, 174
A.3d at 626-27. These three exceptions share a common underpinning, namely that

police officers engage in a wide variety of activities relating to the health and safety of

citizens unrelated to the detection, investigation and prevention of criminal activity.

Livingstone, 174 A.3d at 627 (citing, e.g., State v. Ryon, 108 P.3d 1032, 1043 (N.M. 2005)

(under the community caretaking doctrine, “intrusion upon privacy occurs while police are

acting as community caretakers; their actions are motivated by ‘a desire to aid victims

rather than investigate criminals.’ ”)). We also stressed in Livingstone, however, that



10   In Livingstone, we defined the public servant exception as follows:

        [I]n order for a seizure to be justified under the public servant exception to
        the warrant requirement under the community caretaking doctrine, the
        officer must point to specific, objective, and articulable facts which would
        reasonably suggest to an experienced officer that assistance was needed;
        the police action must be independent from the detection, investigation, and
        acquisition of criminal evidence; and, based on a consideration of the
        surrounding circumstances, the action taken by police must be tailored to
        rendering assistance or mitigating the peril. Once assistance has been
        provided or the peril mitigated, further police action will be evaluated under
        traditional Fourth Amendment jurisprudence.

Livingstone, 174 A.3d at 637.
11   In Commonwealth v. Lagenella, 83 A.3d 94 (Pa. 2013), this Court provided the
following description of inventory searches:

        In determining whether a proper inventory search has occurred, the first
        inquiry is whether the police have lawfully impounded the automobile, i.e.,
        have lawful custody of the automobile. … The second inquiry is whether
        the police have conducted a reasonable inventory search. An inventory
        search is reasonable if it is conducted pursuant to reasonable standard
        police procedures and in good faith and not for the sole purpose of
        investigation.

Id. at 102.

                                       [J-12-2018] - 8
while community caretaking activities are laudable endeavors, they must be performed

strictly in accordance with Fourth Amendment protections. Id. at 629.

       The exception at issue here is the emergency aid exception. We must determine

the permissible scope of warrantless intrusions pursuant to this exception and decide

whether Trooper Smolleck, by reentering the sorority house after the emergency that

justified his initial entry had dissipated, exceeded the scope of the exception. The seminal

case on the emergency aid exception, in which the Supreme Court first recognized it as

an exception to the Fourth Amendment’s warrant requirement and established limitations

on its permissible scope, is Mincey v. Arizona, 437 U.S. 385 (1978). In Mincey, an

undercover police officer (Officer Headricks) arranged to buy heroin at Mincey’s Tucson,

Arizona apartment. Id. at 387. As he approached the door of the apartment, Officer

Headricks was accompanied by nine plainclothes narcotics officers and a deputy county

attorney. Id. John Hodgman, one of Mincey’s three associates in the apartment, opened

the door and Officer Headricks rushed in and quickly moved to the bedroom.               Id.

Hodgman tried to prevent the narcotics officers from gaining entry to the apartment by

attempting to slam the door, but he was unsuccessful. Id. As they entered, the narcotics

officers heard shots from the bedroom, and Officer Headricks soon emerged and

collapsed on the floor (he died hours later). Id. When the narcotics officers entered the

bedroom, they found a wounded Mincey lying on the floor. Id.

       Thinking that there may be other shooting victims, the narcotics officers did a quick

search of the apartment for this purpose. Id. at 388. They found a young woman

wounded in the bedroom and one of Mincey’s associates in the living room (who had

been shot in the head). Id. The narcotics officers provided some medical assistance to




                                      [J-12-2018] - 9
Officer Headricks but, pursuant to a police department policy that officers should not

investigate incidents in which they were involved, did not search for or seize any evidence.

Id. Within ten minutes, however, homicide detectives, having been alerted by a radio

report, arrived at the scene and, after removing Officer Headricks and the suspects,

began an exhaustive four-day search, gathering evidence as they examined and

inventoried every item in the apartment. Id. at 388-89. The homicide detectives did not

obtain a search warrant. Id. at 289.

       On appeal, the Arizona Supreme Court affirmed the suppression court’s denial of

Mincey’s motion to dismiss. In its opinion, the court held that a “murder scene exception”

to the Fourth Amendment’s warrant requirement justified the homicide detectives’ lengthy

warrantless search.     Id. at 389.    The court placed two limitations on its proposed

exception: the search must be narrowly tailored to determining the “circumstances of

death” and it must begin within a reasonable period following the time when the police

learn of the murder (or potential murder). Id. at 390.

       The United States Supreme Court reversed, refusing to recognize a “murder scene

exception” to the Fourth Amendment. In so doing, it rejected four arguments advanced

by the state in support of the exception: that Mincey forfeited any reasonable expectation

of privacy in his apartment by shooting Officer Headricks; that a murder presents an

emergency situation demanding immediate action; that the public has a vital public

interest in the serious crime of murder; and that it is constitutionally permissible because

it would be narrowly confined by the limitations established by the Arizona Supreme

Court. Id. at 391-95.




                                       [J-12-2018] - 10
       Relevant for present purposes is the Court’s response to the state’s argument that

that a murder presents an emergency situation demanding immediate warrantless action.

In rejecting this argument, the Court viewed the facts of the case as presenting two distinct

searches: the first by the narcotics officers looking for other shooting victims and the

second by the homicide detectives who arrived ten minutes later and conducted a four-

day search of the contents of the apartment while collecting evidence. The Court found

that the first search did not violate the Fourth Amendment. To the contrary, the Court

indicated that “we do not question the right of the police to respond to emergency

situations.”12 Id. at 392. Providing further elaboration, the Court stated:

              Numerous state and federal cases have recognized that the
              Fourth Amendment does not bar police officers from making
              warrantless entries and searches when they reasonably
              believe[13] that a person within is in need of immediate aid.
              Similarly, when the police come upon the scene of a homicide
              they may make a prompt warrantless search of the area to
              see if there are other victims or if a killer is still on the
              premises. Cf. Michigan v. Tyler, 436 U.S. [499, 509–510
              (1978)]. “The need to protect or preserve life or avoid serious
              injury is justification for what would be otherwise illegal absent


12 Although not specifically characterizing it as the “emergency aid exception,” this Court
has on several occasions recognized that a warrantless entry into a private residence will
not offend constitutional principles if the police officers “reasonably believe that a person
within is in need of immediate aid.” Commonwealth v. Davido, 106 A.3d 611, 623 (Pa.
2014); see also Commonwealth v. Galvin, 985 A.2d 783, 795 (Pa. 2009); Commonwealth
v. Miller, 724 A.2d 895, 900 (Pa. 1999); Commonwealth v. Silo, 502 A.2d 173, 175
(Pa. 1985); Commonwealth v. Maxwell, 477 A.2d 1309, 1315 (Pa. 1984); Commonwealth
v. Norris, 446 A.2d 246, 248 (Pa. 1982).
13  In a subsequent case, Brigham City v. Stuart, 547 U.S. 398 (2006), the Court clarified
that the reasonableness of the police officer’s belief is assessed on an objective, rather
than subjective, basis. Id. at 404-05 (“[A]n action is ‘reasonable’ under the Fourth
Amendment, regardless of the individual officer's state of mind, as long as the
circumstances, viewed objectively, justify [the] action.”); see also Michigan v. Fisher, 558
U.S. 45, 47 (2009) (“This emergency aid exception [requires only] an objectively
reasonable basis for believing [that] a person within [the house] is in need of immediate
aid[.]”).

                                      [J-12-2018] - 11
              an exigency or emergency.” Wayne v. United States, [318
F.2d 205, 212 (D.C. Cir. 1963)] (opinion of Burger, J.).

Id. at 392-93 (footnotes omitted).

       The Court did take issue, however, with the second search of the apartment by the

homicide detectives, which occurred after the emergency had abated and the shooting

victims had been located. It found that while the emergency created by the shooting

provided justification “for what would be otherwise illegal” (i.e., the first search), it did not

justify an open-ended exhaustive search of Mincey’s apartment without a warrant for

evidence. Instead, the Court made clear that a warrantless intrusion pursuant to the

emergency aid exception must be commensurate with, and limited to, the perceived need

to provide immediate assistance. Specifically, the Court held that

              a warrantless search must be “strictly circumscribed by the
              exigencies which justify its initiation,” Terry v. Ohio, 392
U.S. at 25-26, 88 S.Ct. at 1882, and it simply cannot be
              contended that this search was justified by any emergency
              threatening life or limb. All the persons in Mincey's apartment
              had been located before the investigating homicide officers
              arrived there and began their search. And a four-day search
              that included opening dresser drawers and ripping up carpets
              can hardly be rationalized in terms of the legitimate concerns
              that justify an emergency search.

Id. at 393 (emphasis added).

       In determining whether Trooper Smolleck’s reentry into the sorority house was

“strictly circumscribed” by the nature of the emergency justifying his initial entry, we turn

first to Professor Wayne LaFave’s treatise on search and seizure law, in which he offers

the following useful explanation of this phrase:

              A warrantless search must be strictly circumscribed by the
              exigencies which justify its initiation. As to what may be done
              by the police or other public authorities once they are inside
              the premises, this must be assessed upon a case-by-case



                                       [J-12-2018] - 12
              basis, taking into account the type of emergency which
              appeared to be present.... The officer's post-entry conduct
              must be carefully limited to achieving the objective which
              justified the entry - the officer may do no more than is
              reasonably necessary to ascertain whether someone is in
              need of assistance and to provide that assistance.

3 Wayne R. LaFave, Search and Seizure § 6.6(a) (5 th ed. 2012) (emphasis added)

(footnotes and internal quotation marks omitted). Professor LaFave further amplifies that

“[o]nce it is determined that the suspicion which led to the entry is without substance, the

officers must depart rather than explore the premises further.” Id.

       In other words, the right of entry into the private dwelling by law enforcement

officers terminates when either the necessary emergency assistance has been provided

or it has been confirmed that no one inside needs emergency assistance. At that point,

law enforcement officers must leave the residence unless some other exception to the

warrant requirement permits their continued presence. See Livingstone, 174 A.3d at 637

(“Once assistance has been provided or the peril mitigated, further police action will be

evaluated under traditional Fourth Amendment jurisprudence.”). Multiple courts in other

jurisdictions have so ruled. In U.S. v. Goldenstein, 456 F.2d 1006 (8th Cir. 1972), for

example, police received a report of a violent fight in a hotel, and one of the participants

(Goldenstein) was reportedly seen going to his room carrying a gun and appearing to be

seriously wounded. Id. at 1010. A police officer immediately went to the room, but

Goldenstein was not there. Id. Spotting a bloody shirt on the bed, however, the officer

conducted a thorough search of the entire room, including a closed suitcase that

contained money from a recent bank robbery. Id. The Eighth Circuit Court of Appeals

ruled that the officer’s original entry into the hotel room was justified pursuant to the

emergency aid doctrine, but once the officer satisfied himself that Goldenstein was not in



                                     [J-12-2018] - 13
the room, he had no constitutional authority to remain and search. Id. The room should

instead have been secured and a warrant obtained before conducting any subsequent

searches. Id.

      Similarly, in State v. Neighbors, 328 P.3d 1081 (Kan. 2014), the Supreme Court of

Kansas addressed a circumstance in which a landlord used his key to enter an apartment

to confront the tenant over past due rent. Id. at 1084. Finding an unresponsive male

(Neighbors, who was not the tenant) lying on the couch, the landlord called 911. Id. The

police officers responding to the call entered and attempted to revive Neighbors. Id. They

were eventually successful in waking him and he required no further medical treatment.

Id. Rather than leave, however, the officers began questioning Neighbors about the

landlord’s suspicions that he was trespassing. Id. While this questioning was taking

place, a narcotics investigator heard Neighbors’ name on the police radio. Id. With

knowledge that Neighbors was a repeat drug offender, the investigator came to the

apartment and, upon entry, observed evidence of methamphetamine use. Id. at 1084-

85. Obtaining Neighbors’ consent to search his clothing, the investigator found a small

bag of methamphetamines. Id. at 1085.

      The Supreme Court of Kansas reversed the decisions of the lower courts denying

Neighbors’ suppression motion. The court ruled that the police officers’ actions were not

“strictly circumscribed” by the nature of the emergency justifying the intrusion, since

investigation of the landlord’s trespass contentions exceeded the scope of the limited

emergency.

             [L]ike the homicide detectives' apartment search in Mincey
             and the suitcase search in Goldenstein, the trespass
             investigation was wholly unrelated to the perceived medical
             emergency. The emergency aid exception could not be



                                    [J-12-2018] - 14
             invoked as a basis for validating the trespass investigation.
             The responding officers were required to leave the
             apartment once it was clear the occupants did not need
             medical assistance.

Id. at 1093 (emphasis added). The court further ruled that the state could not rely upon

a medical emergency to invoke the emergency aid exception to validate the narcotics

investigator’s entry in the apartment and subsequent investigation.         Id.; see also

Commonwealth v. Peters, 905 N.E.2d 1111 (Mass. 2009) (after entry of premises where

gun fired revealed no victim or evidence of imminent danger, a second “protective sweep”

required suppression); State v. Geisler, 610 A.2d 1225 (Conn. 1992) (even if police entry

to give emergency aid was lawful, “once they ascertained that he was physically well they

should have withdrawn”); State v. Cota, 675 P.2d 1101 (Or. 1984) (entry based upon a

concern for the safety of child should have been terminated when the police learned that

the child's father was in the home); United States v. Brand, 556 F.2d 1312 (5th Cir. 1977)

(officer properly entered to assist with overdose victim, but search of another room after

victim was removed was improper).

      Applying the principles in Mincey to the facts of record in the case at bar, we

assume for purposes of this appeal that the Troopers’ initial warrantless entry into the

sorority house did not violate the Fourth Amendment’s warrant requirement, as they had

an objectively reasonable basis to believe that an occupant was in need of emergency

assistance. The evidence established that the Troopers observed a visibly intoxicated

young man stumbling around on the roof, and they reasonably believed that he was in

danger of falling. Upon gaining access to the roof, however, the Troopers learned that

the young man had fallen and was being treated by first responders on the ground. At

that time, the Troopers’ authority for a warrantless entry into the house ceased, and in



                                    [J-12-2018] - 15
accordance with Mincey’s teaching that the right of entry be “strictly circumscribed” by the

nature of the emergency justifying the intrusion, the Troopers were required to leave the

premises immediately.      While they did so, Trooper Smolleck then reentered the

residence. The emergency having passed, the emergency aid exception did not support

Trooper Smolleck’s reentry.     As the Commonwealth does not claim that any other

exception to the Fourth Amendment’s warrant requirement justified the reentry, we must

conclude that all evidence of criminal wrongdoing coming from the reentry had to be

suppressed.

       We cannot agree with the Superior Court’s contrary analysis that Trooper

Smolleck’s reentry to obtain information to complete his report on the broken window was

merely part of “one continuous episode“ that was initially justified by the emergency on

the roof. Wilmer, 296 MDA 2016 at 10. According to the Superior Court, “when police

are properly authorized to enter a dwelling under the [emergency aid exception], they are

also authorized to return to complete the necessary paperwork required by the

emergency situation that allowed them to enter the dwelling in the first place.” Id. The

court reasoned that Trooper Smolleck’s reentry was not motivated by any criminal

investigatory purpose, but rather was limited to performing “entirely reasonable” police

functions. Id. In support of these contentions, the Superior Court cited to two cases,

Commonwealth v. Witman, 750 A.2d 327 (Pa. Super. 2000), and Michigan v. Tyler, 436
U.S. 499 (1978).    Based on our review, however, these cases do not support any

contention that the right of entry under the emergency aid exception may be extended or

continued by administrative (non-investigative) considerations.




                                     [J-12-2018] - 16
       The Superior Court cited to Witman for the proposition that “where police are

conducting a valid search pursuant to a defendant’s implied consent, the initial

investigation in its entirety is permissible and such an investigation may require officials

to remain on the scene for an extended period of time repeatedly entering or re-entering

the building… .” Id. at 10-11. Despite this description of its prior decision, Witman dealt

primarily with the issue of consent to search a residence. In that case, Witman called 911

seeking the assistance of emergency medical relief for his brother. Id. at 330. Upon their

arrival, Witman explained that he was upstairs when he heard a struggle, at which time

he went downstairs and found his brother (who he would later be convicted of killing) on

the kitchen floor. During questioning, he became hysterical and had to be taken to the

hospital. Id. at 331. Witman’s mother arrived around this time and told the police to “do

your job and find out who did this.” Id. at 332. At the hospital, Witman’s father also told

the police “whatever it takes, do.” Id. at 333.

       Based on these facts, the Superior Court in Witman concluded that Witman’s call

for emergency assistance provided implied consent for the initial entry and a protective

sweep of the premises. Id. at 337. After Witman had left the scene, the Superior Court

found that the statements of the mother and father provided the necessary consent to

continue the investigation of the crime scene without interruption to obtain a warrant. Id.

at 337-39.

       The Superior Court also cited to Michigan v. Tyler, 436 U.S. 499 (1978), in which

the United States Supreme Court held that a fire official may, without a warrant, enter a

burning building to fight the fire. The fire creates an exigency that renders a warrantless

entry reasonable. Id. at 509. Furthermore, because fire officials are charged with not




                                      [J-12-2018] - 17
only extinguishing fires but also determining their origins, fire officials may, without

obtaining a warrant, remain on the scene to conduct an administrative search to

investigate the cause of the fire. Id. at 511. Because the fire was extinguished late at

night, fire officials left the scene and reentered the building the next morning to complete

their administrative search. Id. at 511. The Court held, “Under the circumstances, we

find that the morning entries were no more than actual continuation of the first, and the

lack of a warrant thus did not invalidate the resulting seizure of evidence.” Id.

       In a case involving similar facts, this Court followed Tyler in Commonwealth v.

Smith, 511 A.2d 796 (Pa. 1986). We summarized the relevant law in this area as follows:

              Firemen have the right to enter a private residence without a
              warrant without violating the Fourth and Fourteenth
              Amendments of the United States Constitution, if done so for
              the purpose of extinguishing a fire. While performing the task,
              firemen may seize any evidence, which is in plain view, of the
              cause and origin of the fire. In fighting the fire, fire officials are
              also immediately charged with determining the cause and
              origin of the fire. The purposes of the investigation into the
              cause and origin of the fire may properly include prevention of
              the rekindling of the fire, and prevention of the destruction of
              evidence, either accidentally or intentionally. When the
              search is conducted for one of these purposes, no search
              warrant is necessary, even if consent has not been granted,
              but only if the search is a continuation of an initial entry. If the
              nonconsenting, warrantless entry is begun, but must be
              terminated due to the condition of the building, then that
              search may be continued at the first instance reentry is
              possible. Finally, if it is clearly shown that the search is not
              for the purpose of determining the cause and origin of the fire,
              but rather to obtain evidence of criminal activity, then such
              search must either be with consent or with a valid search
              warrant.

Id. at 801.

       As is evident from a review of the cases relied upon by the Superior Court in the

case before us, they are readily distinguishable. Witman did not involve any application



                                       [J-12-2018] - 18
of the emergency aid exception to the warrant requirement. Moreover, while the police

did enter and reenter the home during the course of their investigation, the intermediate

appellate court approved the entry and reentry based upon the initial implied consent of

Witman and thereafter based upon the express consent of his mother and father.

Likewise, while Tyler permits the reentry of premises after the emergency has dissipated

(i.e., after the fire has been extinguished), it did so based upon a fire official’s duty to

determine the cause of a fire, and the urgency to do so quickly before the evidence

dissipates, concluding that this justifies the lack of any requirement that they stop to obtain

a warrant before doing so. Tyler, 436 U.S. at 510. Firefighters in such circumstances are

not engaged in administrative housekeeping activities, but are instead performing their

charged duty of determining the cause and origin of the fire to which they responded.

       As such, these cases do not establish any constitutional basis for Trooper

Smolleck to reenter the sorority house. We likewise reject the Commonwealth’s attempt

to justify Trooper Smolleck’s reentry by way of analogy to an inventory search of an

impounded vehicle.       See Commonwealth’s Brief at 44.           Inventory searches, the

Commonwealth states, are performed to protect both the property owners from

disappearances of personal property in the vehicle while it is impounded and the police

from claims of lost or stolen property while the vehicle is in police possession. Id. at 45

(citing Lagenella, 83 A.3d at 102-03).       According to the Commonwealth, Lagenella

“recognizes the importance of police recordkeeping (a community caretaking action) for

potential property claims.” Id.

       We reject any suggestion that the need for accurate police recordkeeping in

connection with potential property claims justifies the entry into a private residence.




                                      [J-12-2018] - 19
Warrantless inventory searches are permitted because a private citizen’s property is

temporarily in the possession of the police, a circumstance that generates legitimate

concerns by both parties. No similar concerns arise in the present context, however, as

the police did not seize the sorority house. Instead, the Troopers merely temporarily

invaded the private dwelling to obviate an emergency situation, and the accuracy of police

recordkeeping in this circumstance is of no constitutional moment.

       As our above analysis reflects, once the emergency that permitted the Troopers’

initial entry ceased, their right of entry in the sorority house under the emergency aid

exception also ceased.     As a result, their actions from that point forward must be

evaluated under traditional Fourth Amendment principles, Livingstone, 174 A.3d at 637,

and Trooper Smolleck thus could not reenter the sorority house without a warrant or some

other basis for claiming an entitlement to a different exception to the warrant

requirement.14 Because no other exception to the warrant requirement applied to permit



14   The learned Dissent contends that our decision fails to follow the teachings of
Livingstone, as we have not evaluated the police’s post-emergency conduct under
traditional Fourth Amendment principles. Dissenting Op. at 1-2. According to the Dissent,
the police are not required to leave the dwelling after the emergency justifying their entry
has abated, so long as the officers do not remain for criminal investigative purposes. Id.
at 2. Instead, agreeing with the Superior Court, the Dissent posits that the emergency
aid exception should be evaluated on a “one continuous episode” approach, with that
“episode” defined as including both the initial entry in response to the emergency and
thereafter a “continued police presence” for the purpose of “follow up related to the
circumstances” of the emergency entry. Id. at 2-3.

We disagree that our decision does not faithfully adhere to Livingstone’s command to
strictly apply Fourth Amendment principles after the emergency ends. In our view, the
only constitutionally significant “episode” is the emergency justifying the warrantless
entry. As Mincey and its progeny make abundantly clear, the “episode” must be “strictly
circumscribed” by the emergency that permitted the initial entry. Mincey, 437 U.S. at 393;
Neighbors, 328 P.3d at 1093. When the officers determine that nobody inside is in further
need of emergency assistance, the emergency “episode” ends and the police must leave



                                     [J-12-2018] - 20
his reentry, Trooper Smolleck did not observe the glass marijuana bong and pipe in the

sorority house from a lawful vantage point, Commonwealth v. Petroll, 738 A.2d 993, 999

(Pa. 1999), and accordingly, the plain view exception to the Fourth Amendment did not

justify his warrantless seizure of those items.        The trial court’s denial of Wilmer’s

suppression motion was therefore error, as was the Superior Court’s affirmance of that

denial.

          For the reasons set forth herein, we reverse the order of the Superior Court, vacate

Wilmer’s judgment of sentence, and remand to the trial court for further proceedings.

          Chief Justice Saylor and Justices Baer, Todd, Dougherty and Wecht join the

opinion.

          Justice Mundy files a dissenting opinion.




forthwith (and may not reenter) unless some other Fourth Amendment principle permits
their continued presence.

There is no “gathering information to complete paperwork” exception to the Fourth
Amendment’s warrant requirement. As such, when the emergency ended in this case,
no constitutional basis existed for the police either to remain inside the dwelling or to leave
it and then reenter. In this regard, we note parenthetically that Trooper Smolleck’s stated
reason for reentering the sorority house (to obtain the names of one or more of the
residents) could have been resolved in multiple other ways, including a later phone call
or any other form of routine communication.

                                        [J-12-2018] - 21